Citation Nr: 1041679	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-17 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss.

2.  Entitlement to service connection for a gastrointestinal 
disorder, including gastroesophogeal reflux disease (GERD), 
peptic ulcer disease (PUD), and hiatal hernia.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1959 to December 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a June 2006 rating decision that was issued by 
the Regional Office (RO) in Columbia, South Carolina.  The claims 
folder was later transferred to the RO in Roanoke, Virginia.

The Board notes that the Veteran submitted a letter dated in 
September 2010 that referenced various claims of service 
connection for colon cancer and hypertension, as well as for an 
increased rating for asbestosis.  The Veteran is advised that 
none of these issues are presently on appeal.  The claims for 
hypertension and for an increased rating for asbestosis were 
previously denied by the RO, but appeals of those issues were not 
perfected.  Accordingly, the Board does not have jurisdiction 
over them and they are referred to the RO for appropriate action.  
The record does not reflect that that the Veteran previously 
filed a claim for service connection for colon cancer.  The newly 
raised issue of service connection for colon cancer has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is also referred to the AOJ for appropriate initial action.   

The Board also notes that the Veteran submitted a letter and 
various medical records to the Board without a waiver of RO 
jurisdiction.  However, the majority of these records pertained 
to the Veteran's asbestosis, which is not an issue that is on 
appeal herein.  The Veteran also sent copies of his service 
treatment records but the originals were already part of the 
claims file.  All of the evidence that the Veteran submitted in 
relation to the issues on appeal was duplicative of documents 
that were already of record and which were considered by the RO.  
To the extent that the Veteran's contentions related to the 
issues on appeal, they merely repeated his prior arguments.  
Thus, there is no need to return this case to the AOJ for 
consideration of newly submitted evidence and the Veteran is not 
prejudiced by appellate consideration at the present time.  



FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's hearing 
loss has not shown to be so severe as to yield a compensable 
rating applying the criteria set forth in 38 C.F.R. § 4.85; the 
most recent hearing test results showed only a Level I hearing 
impairment in the right ear and a Level II hearing impairment in 
the left ear.  

2.  The evidence does not show that the Veteran presently has a 
gastrointestinal disorder, including GERD, PUD, or a hiatal 
hernia, that is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.85, Diagnostic Code 6100 
(2010).

2.  A gastrointestinal disorder, including GERD, PUD, and hiatal 
hernia, was not incurred in service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective date for the award of benefits 
will be assigned if service connection for a claimed disability 
is awarded.  Id at 486.  

In this case, the Veteran was sent a letter dated in February 
2006, prior to the initial rating action herein, which explained 
VA's duty to assist him with obtaining evidence in support of his 
claim.  The letter also explained to the Veteran what was 
necessary in order to substantiate a claim for service connection 
for a disability.  In January 2008 the Veteran was sent another 
letter in connection with various then pending claims, including 
his appeal of his rating for hearing loss, that explained the 
manner whereby VA assigns ratings and effective dates for service 
connected disabilities.  This letter also contained the specific 
rating criteria applicable to rating hearing loss disabilities.  

In May 2008 the Veteran was sent another letter, in connection 
with various claims that were then pending, including his 
disagreement with the rating assigned for his hearing loss, which 
explained VA's duty to assist him and how VA assigns disability 
ratings and effective dates for service connected disabilities.  
The Veteran's claims which are on appeal herein were subsequently 
readjudicated, most recently in an April 2010 supplemental 
statement of the case (SSOC), thereby curing any predecisional 
notice error.  Additionally, as the Veteran's claims are denied 
herein, any error in providing the notice required by Dingess is 
harmless.

Further, the Veteran's claim for a higher rating for his hearing 
loss is a downstream issue from his claim for entitlement to 
service connection for that disability. The RO granted service 
connection for hearing loss and assigned a noncompensable rating 
for that disability.  The Veteran then filed a notice of 
disagreement arguing that he should have received a higher 
rating.  In these types of circumstances, VA is not required to 
issue a new VCAA letter.  See VAOPGCPREC 8-2003.  In this 
precedential opinion, the General Counsel held that although VA 
is required to issue a statement of the case (SOC) if the 
downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not 
require separate notice of the information and evidence necessary 
to substantiate the newly raised issue. Id.  The Veteran was sent 
a SOC dealing with this issue in January 2007.  SSOCs addressing 
the proper rating for the Veteran's hearing loss were also sent 
to the Veteran in November 2009 and in April 2010.   

In addition to its duties to provide various notices to a 
claimant, VA also must make reasonable efforts to assist him or 
her in obtaining the evidence that is necessary in order to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of record 
evidence including service treatment records, VA treatment 
records, private treatment records, and the contentions of the 
Veteran.  The Veteran was also provided VA examinations in 
connection with his claim.  

The Board acknowledges the Veteran's contention that his service 
treatment records are incomplete.  However, the Board reviewed 
these records, and they cover the entire period of time from the 
Veteran's entrance examination which took place in December 1959 
until his retirement examination which took place in November 
1979.  There is no indication, other than the Veteran's 
statement, that these records are incomplete.  Moreover, the 
Veteran has not identified what records are allegedly missing.  
While he contends that certain of his service treatment records 
were destroyed in a fire at the National Personnel Records 
Center, he has not provided any basis for his belief that this is 
the case and there is no indication in the claims file that any 
portion of the Veteran's service treatment records was removed, 
lost, or destroyed in any manner whatsoever.  Therefore, the 
Board finds that the service treatment records that are contained 
within the claims file do, in fact, represent a complete copy of 
the Veteran's service treatment records and that no further 
development is required in this regard.  

The claims file does not reflect that there are additional 
materials that need to be associated with the claims file in 
order to fully and fairly adjudicate the Veteran's claims.  In 
sum, the Board finds that VA satisfied its duties pursuant to the 
VCAA in this case.

II.  Initial Rating

The Veteran contends that his hearing loss is more severe than is 
contemplated by the currently assigned noncompensable rating.

Disability ratings are determined by applying criteria that are 
set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  Ratings are based on average impairments of earning 
capacity resulting from particular diseases and injuries and the 
residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic 
codes set forth in 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of the 
claim and appellate process. See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Evaluations of hearing loss range from non-compensable to 100 
percent.  This is based on impairment of hearing acuity as 
measured by the results of pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz and the Maryland 
CNC controlled speech discrimination test.  

To determine the degree of disability from service-connected 
hearing loss, the rating schedule sets forth eleven auditory 
acuity levels ranging from Level I for essentially normal hearing 
to Level XI for profound deafness.  These are set forth in Table 
VI. 38 C.F.R. § 4.85.

If the examiner certifies that the use of speech discrimination 
testing is inappropriate due to language difficulties, 
inconsistent speech discrimination scores, or an exceptional 
pattern of hearing impairment as defined by 38 C.F.R. § 4.86, a 
level ranging from Level I to Level XI is assigned utilizing pure 
tone threshold testing alone pursuant to Table VIA.  38 C.F.R. § 
4.85.  

The Veteran's hearing was first examined by a VA contracted 
audiologist with respect to this claim in February 2006.  At that 
time, the Veteran complained that he needed to turn up the volume 
to hear the television and telephone and that he needed to 
sometimes ask people to repeat what they have said.  

At that time, pure tone thresholds, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
50
60
85
85
LEFT
55
35
45
90

The average pure tone threshold in decibels was 63 for the right 
ear and 56 in the left ear.  The Veteran's best speech 
recognition ability was 76 in the right ear and 84 in the left 
ear.  The audiologist diagnosed moderate sloping to 
severe/profound hearing loss.  She noted that the Veteran was a 
good candidate for binaural amplification in order to improve 
speech communication.  The Veteran did not meet the criteria for 
an exceptional pattern of hearing loss as that term is defined in 
38 C.F.R. § 4.86.   

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level IV 
hearing impairment in the right ear and a Level II hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85 Table VII, 
this yields a noncompensable evaluation.  



In January 2007 the Veteran's hearing was examined by a private 
audiologist.  At that time, pure tone thresholds were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
35
50
55
85
LEFT
40
40
60
100

The average pure tone threshold in decibels was 56 for the right 
ear and 60 in the left ear.  Speech discrimination was conducted 
using a format other than that provided for by regulation.  
Consequently, the data from this examination cannot be used to 
evaluate the Veteran's hearing loss disability.

On his VA Form 9 that was dated in February 2007 the Veteran 
claimed that he could not hear normal conversation, had to turn 
the television up to a loud volume, and had trouble discerning 
between competing sounds.  

In March 2007 the Veteran's hearing was assessed by VA for 
treatment purposes.  Pure tone thresholds at that time were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
70
80
90
LEFT
80
80
90
110+

This showed an average pure tone threshold in decibels of 70 in 
the right ear and 90 in the left ear.  These test results were 
noted to have poor reliability.  The accompanying treatment note 
records that the Veteran reported difficulties hearing on the 
phone and hearing others when circumstances were less than ideal.  
Pure tone thresholds showed a mild to profound sensorineural 
hearing loss on the right and a moderately severe to severe 
hearing loss on the left.  Speech recognition was noted to be 
"excellent."  The audiologist noted that the Veteran's 
subjective results were very inconsistent with the objective 
results.  He was rescheduled for a second examination to obtain 
more reliable thresholds for hearing aids.  The audiologist 
assumed that the Veteran had at least a high frequency hearing 
loss bilaterally, with the left being worse than the right.  

The Veteran's hearing was reexamined by a VA contracted 
audiologist for compensation purposes in April 2007.  At that 
time, the Veteran complained that he did not hear speech clearly.  
At that time, pure tone thresholds were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
60
75
85
100
LEFT
70
75
90
105

The average pure tone threshold in decibels was 80 for the right 
ear and 84 in the left ear.  The Veteran's best speech 
recognition ability was 76 in the right ear and 68 in the left 
ear.  The audiologist diagnosed sensorineural hearing problem.  
She noted that the Veteran was a good candidate for binaural 
amplification in order to improve communication.  These results 
showed an exceptional pattern of hearing impairment as that term 
is defined in 38 C.F.R. § 4.86(a), so that the higher of the 
values in Table VI or VIa can be used to evaluate this hearing 
impairment. 

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level V 
hearing impairment in the right ear and a Level VII hearing 
impairment in the left ear.  Applying table VIA, this yields a 
Level VII impairment in the right ear and a Level VIII impairment 
in the left ear.  Applying 38 C.F.R. § 4.85 Table VII, this would 
ordinarily yield a 40 percent evaluation.  However, the results 
of this test were notably inconsistent with the audiological 
results that were shown at the February 2006 and January 2007 
audiological evaluations and, as will be discussed, is it 
inconsistent with subsequent evaluations.  Rather, the only 
examination with which it is consistent is the March 2007 
examination which was noted by the audiologist to be unreliable, 
and which she later explained represented the Veteran 
exaggerating his hearing loss.  

The Veteran was seen again by VA for audiological testing in 
April 2007; this was performed by the same audiologist that 
performed VA's March 2007 hearing evaluation of the Veteran.  The 
note indicates that the Veteran's hearing was being retested 
because the Veteran was "exaggerating a hearing loss" at his 
March 2007 audiological evaluation.  Retesting showed pure tone 
thresholds as follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
35
70
70
LEFT
60
55
75
90

The average pure tone threshold in decibels was 51 for the right 
ear and 70 in the left ear.  The audiologist noted that retesting 
showed "somewhat better responses" but were still inconsistent 
with the objective testing that was performed in March 2007.  The 
Veteran noted that he was recently seen for a VA contracted 
hearing evaluation and the audiologist wrote that "[i]t is 
assumed they also found him to exaggerate his hearing loss."  
The audiologist noted that since the Veteran just stated that he 
had trouble on the phone, she would order an amplified phone for 
him because his audiological test results were not reliable 
enough to order hearing aids.  Later treatment records reflect 
that the Veteran requested that VA pay for private treatment for 
his hearing problems because he disliked this audiologist and no 
longer wished to be treated by her.  

The Veteran received a private evaluation of his hearing in 
February 2009.  At that time, pure tone thresholds were as 
follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
45
60
95
LEFT
35
40
50
90

The average pure tone threshold in decibels was 58 for the right 
ear and 54 in the left ear.  Speech recognition was 96 percent, 
although the report does not indicate what test was used to 
obtain these results, and thus the findings cannot be utilized 
for rating purposes.  

To resolve the apparent inconsistencies in the Veteran's 
audiologic test results, he was sent for another VA contracted 
evaluation in December 2009.  At that time the Veteran reported 
that he had difficulty hearing conversation.

Pure tone thresholds were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
30
40
50
95
LEFT
30
40
65
105

The average pure tone threshold in decibels was 54 for the right 
ear and 60 in the left ear.  The Veteran's best speech 
recognition ability was 96 in the right ear and 92 in the left 
ear.  The examiner diagnosed moderate sensorineural hearing loss 
on the right side and moderately severe hearing loss in the left 
ear.

Applying 38 C.F.R. § 4.85, Table VI, this yields a Level I 
hearing impairment in the right ear and a Level II hearing 
impairment in the left ear.  Applying 38 C.F.R. § 4.85 Table VII, 
this yields a noncompensable evaluation.  

The examiner was unable to comment on the behavioral observations 
about the Veteran when he was assessed to be exaggerating his 
hearing loss in March 2007.  However, the examiner noted that the 
current audiological examination results were "very consistent" 
with the results that were obtained from the Veteran's private 
audiologist in 2008 and the current results most likely reliably 
reflected the Veteran's actual level of hearing loss.  The Board 
notes that although the examiner referenced a 2008 private 
audiology report, she appeared to be actually referencing the 
February 2009 private evaluation (which includes a 2008 date 
thereon, referring to the date that the audiological equipment 
was calibrated). 

The Board finds that the Veteran's level of hearing impairment is 
insufficiently severe as to yield a compensable rating for any 
portion of the rating period on appeal.  The VA contracted 
audiological evaluations in February 2006 and February 2009 did 
not document a level of impairment that was consistent with a 
higher rating.  While the April 2007 audiologic evaluation 
reflected much worse hearing, the Board finds that this 
examination is unreliable.  It is inconsistent with the majority 
of hearing tests that the Veteran took both before and after that 
time, including the aforementioned VA examinations and private 
hearing evaluations that were undertaken for treatment purposes.  
Moreover, the only other hearing test that showed a similar level 
of hearing impairment was a March 2007 VA hearing test which the 
administering audiologist specifically noted was unreliable 
because the Veteran was then exaggerating his level of hearing 
impairment.  She speculated that he had also exaggerated his 
level of hearing impairment at the VA contracted examination 
which was conducted very closely in time to that test.  

A review of the various audiological test results from both 
before and after March-April 2007 corroborate the conclusion that 
the Veteran was exaggerating his symptoms in March and April 
2007, because such tests consistently show much better hearing, 
both in terms of pure tone thresholds and speech recognition 
testing.  Even on the Veteran's private audiological tests, he is 
always noted to have high speech recognition scores, regardless 
of the testing instrument used (which is not specified on the 
face of those tests).  Notably, the Veteran's hearing improved 
even between the April 2007 VA examination and the April 2007 VA 
retest of the Veteran's hearing, which took place very shortly 
thereafter, although the administering audiologist determined 
that even the latter testing was unreliable due to the Veteran 
having exaggerated his level of hearing loss.  

Moreover, the audiologist who prepared the December 2009 hearing 
examination report indicated that she reviewed the Veteran's 
prior records and that, while she could not comment on the 
Veteran's past behavior, the consistency of the results that she 
obtained with the Veteran's most recent private audiological test 
results indicated that the December 2009 results were reliable.  
The Board therefore finds that these latter results best reflect 
the actual level of hearing impairment that is experienced by the 
Veteran.  As noted above, these results do not support a 
compensable rating.

Additionally, the Board finds that the Veteran's symptoms do not 
present such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the schedular evaluation is inadequate).  The Veteran's symptom 
of hearing loss is fully contemplated by the rating schedule.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim. See, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, a compensable rating for hearing loss is denied.

II.  Service connection

The Veteran contends that he has a gastrointestinal disorder, 
including GERD, PUD, and/or a hiatal hernia that was incurred 
during his service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including peptic 
ulcers, may be granted if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge if all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In general, to establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement 
that a current disability exist is satisfied if the claimant had 
a disability at the time his claim for VA disability compensation 
was filed or during the pendency of the claim.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records show that the Veteran was seen for 
stomach complaints on various occasions during his service.  

In February 1967 the Veteran complained of stomach cramps and 
pain and it was thought that this was possibly the start of PUD.  
He again complained of abdominal pain in September and October 
1968, at which time it was noted that he had a history of a 
peptic ulcer and PUD was again considered.  Gastroenteritis was 
ultimately diagnosed in October 1968.  He still had low abdominal 
pain in November 1968, but it was noted that the upper 
gastrointestinal (GI) series was negative.  The Veteran was 
thought to possibly have colonic pain.  In October 1973 the 
Veteran complained of stomach pain and diarrhea and the 
impression was gastric distress.  No abdominal problems, ulcers, 
or hernias were noted at his separation examination in November 
1979 and there was no mention therein of any gastrointestinal 
complaints.  

Following service, the Veteran's private treatment records 
reflect stomach complaints at times after service.  In July 1982 
he was noted to have epigastric pain and gas and he was 
prescribed ranitidine, which reduces stomach acid production.  
The following month the Veteran's stomach was noted to be fine.  
In October 1982 the Veteran complained of rare stomach cramps at 
night but an abdominal examination was negative.  

The Veteran's private treatment records reflect that the Veteran 
again experienced stomach problems in 1988.  He complained of 
burning in his stomach and was prescribed medication to reduce 
his stomach acid.  The Veteran continued to experience these 
symptoms intermittently through the early 1990s.  A May 1989 
upper GI series showed gastroesophogeal reflux without evidence 
of reflux esophagitis and a small distal antral ulcer.  A 
December 1990 upper GI series showed hiatal hernia without 
reflux.  The Veteran also experienced episodes of stomach pain 
and diarrhea at times later in the 1990s.  

The Veteran was afforded a VA contracted examination for his 
gastrointestinal problems in December 2009.  At that time, he 
reported that he was diagnosed with GERD, PUD, and a hiatal 
hernia in 1969 and that these disorders caused hiccups and an 
upset stomach with a burning sensation in the stomach and 
esophagus.  They also caused stomach pain, belching, coughing, 
regurgitation of food, nausea, and a sore throat.  Over the past 
2 years the Veteran lost 10 pounds.  His symptoms occurred up to 
three times per month, with each occurrence lasting for days.  He 
reported that he was treated with Nexium (esomeprazole magnesium) 
for this.  

Examination of the abdomen revealed no striae on the abdominal 
wall, no distention of superficial veins, no ostomy, no 
tenderness to palpation, no splenomegaly, no ascites, no liver 
enlargement, and no aortic aneurysm.  The results of the upper GI 
series showed moderate reflux without hernia or 
erosive/inflammatory changes in the esophagus.  There was an 
unremarkable air contrast evaluation of the stomach and proximal 
duodenum.

After reviewing the results of the upper GI series the examiner 
diagnosed GERD without hiatal hernia or esophagitis.  There was 
no pathology to render a diagnosis of PUD.

With respect to the Veteran's GERD, the examiner opined that it 
was less likely than not that the Veteran's GERD was related to 
the incidents of abdominal pain that he experienced during 
service.  The examiner reasoned that while there was no 
documentation of a positive upper GI series, there was at least 
one negative upper GI series.  Additionally, one of the Veteran's 
treatment providers noted that he had a long history of abdominal 
cramping and vomiting without any real physical findings.  There 
was no mention of gastrointestinal problems at the time of his 
transfer to the fleet reserve in November 1979.

The evidence does not show that it is at least as likely as not 
that the Veteran has a gastrointestinal disorder that is related 
to his military service.  While the possibility of PUD was 
considered in service, the Veteran does not presently have PUD.  
Similarly, he does not currently have a hiatal hernia.  His 
recent VA contracted examination was negative for both of these 
disorders.  While the Veteran is currently diagnosed with GERD, 
there was no diagnosis of GERD in service and the VA examiner 
opined that the Veteran's GERD was unrelated to the incidents of 
abdominal cramping that the Veteran experienced while he was in 
the service.  While the Veteran is competent to report that he 
experienced stomach problems since service, he lacks the medical 
expertise that is necessary to identify these symptoms as GERD.  
Additionally, the Veteran's service treatment records indicate 
that the symptoms that the Veteran experienced in service 
involved primarily abdominal pain while his current symptoms 
include a burning sensation in his stomach, nausea, and 
regurgitation, symptoms that are different than those which he 
reported in service.  Moreover, the majority of the Veteran's 
stomach problems in service occurred in 1967-1968 and an upper GI 
series performed in late 1968 was negative for GERD.  GERD was 
not diagnosed, or shown on an upper GI series, until years after 
the Veteran's service ended.  

While the Veteran's lay statements have been considered, he has 
not here expressly alleged a continuity of symptomatology dating 
back to active service.  Again, as noted above, the nature of the 
in-service symptoms and the post-service symptoms were different, 
and the Veteran has not stated otherwise.  Overall, then, 
continuity is not here established either by the clinical record 
or through the Veteran's own statements.  

To the extent that the Veteran believes his current 
gastrointestinal disorder is due to service, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.

The Board considered the benefit of the doubt doctrine.  However, 
the weight of the evidence is against the Veteran's claim.  See, 
e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 


ORDER

A compensable rating for hearing loss is denied. 

Service connection for a gastrointestinal disorder, including 
GERD, PUD, and hiatal hernia is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


